Citation Nr: 1011257	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  09-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee replacement, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a compensable rating for residuals of a 
left knee fracture.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	David F. Bander, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1961 to 
August 1961. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The Board notes at the outset that the Veteran has submitted 
additional evidence in the form of statements concerning his 
Social Security disability without a waiver of RO 
jurisdiction.  However, the Board wishes to inform the 
Veteran and his representative that records from the Social 
Security Administration indicating that agency determined him 
disabled as of 1997 have been associated with his claims 
file.

The Board additionally notes that the Veteran indicated in 
his March 2008 notice of disagreement that the RO should 
obtain relevant treatment records from the Worcester VA 
Medical Center (VAMC).  The Veteran, on his Form 9, 
reiterated that he had been treated at the Worcester VAMC as 
well as the Jamaica Plains VAMC.  As there is no indication 
in the claims file that such records were retrieved, such 
should be accomplished on remand.

The Board observes that the Veteran's claim for TDIU was 
denied because he was still employed at the time of his 
claim.  However, the Veteran has since indicated that he has 
stopped working completely.  Thus, the Veteran should be 
requested to provide a list of recent employers and such 
employers should be contacted to describe the nature of the 
Veteran's employment.

Additionally, the Board finds that the Veteran should be 
afforded an additional VA examination to provide medical 
evidence concerning the Veteran's unemployability.  The Board 
notes that the Veteran is currently service-connected only 
for his bilateral knee conditions.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's treatment 
records from the Worcester VAMC and the 
Jamaica Plains VAMC which have not already 
been associated with the Veteran's claims 
file.  Records dated since 2007 should be 
obtained.  To the extent there is a 
determination that the records cannot be 
obtained, the claims file should contain 
documentation as to the attempts made.

2.  Request that the Veteran update his 
past employment history.  Contact the 
employer(s) listed to determine the nature 
of the Veteran's past and current, if any, 
employment.  The reason for leaving 
employment should also be determined.  
Again, to the extent records cannot be 
obtained, the claims file should document 
the attempts made to obtain the records.

3.  Schedule the Veteran for a VA 
examination by an appropriate examiner 
with appropriate expertise to determine 
the impact of the service-connected 
disabilities on the Veteran's 
employability.  The claims files must be 
made available for review by the 
examiner(s), and the examiner(s) should 
note such review in the report.  The 
examiner(s) should identify the 
limitations resulting from each service-
connected disability and provide an 
opinion as to whether the Veteran's 
service-connected disabilities are 
sufficiently severe, by themselves, to 
render him unable to maintain any form of 
substantially gainful employment 
consistent with his education and 
industrial background.  His age and non-
service connected disorders should not be 
considered.  The rationale for all 
opinions expressed must also be provided.

4.  Thereafter, the claims should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and the 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



